DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 10 December 2020. No claims have been amended. Claims 32-48 have been cancelled. Claims 1-31 have been added. Therefore, claims 32-48 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2020 is compliant with 37 CFR 1.97 and has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the one” regulator that is “configured to control a rate of gas flowing out of the gas supply”, as recited in line 10 of claim 32, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 32 objected to because of the following informalities:  
In claim 32, line 2, line 3, line 6, line 8, line 10 and line 15 each recite “a.”, “b.”, “c.”, “d.”, “i.” and “ii.”. As only one period can be present in the claims, see MPEP 608.01(m), the periods are suggested to be changed to parenthesis to avoid confusion.
In claim 40, line 3 recites “breath” which is suggested to be changed to --breathe-- to avoid typographical error.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: in claim 32, line 10 recites “the one” regulator that is “configured to control a rate of gas flowing out of the gas supply”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “carbon dioxide removal system” having the generic placeholder of “system” and the functional language of “configured to receive the expired gases”, as recited in lines 1-3 of claim 44.
The limitation of “gas cooling device” having the generic placeholder of “device” and the functional language of “to cool the one or more gas supplies”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, line 3 recites the limitation of “the external atmosphere” which lacks proper antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-35, 40, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 30 of Parthasarathy et al. (10,758,700 B2) in view of Zapol et al. (8,887,721 B2) and Schreiber et al. (4,381,774 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 32 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 1
Application claim 32
1. An in-home, closed-circuit heliox delivery system that allows a user to breathe normally, comprising: (i) one or more gas supplies, wherein the one or more gas supplies comprise a heliox supply source or a helium and oxygen supply sources; (ii) one or more regulators, wherein one of the one or more regulators is operatively coupled to one of the one or more gas supplies; (iii) an upper airway device; (iv) a breathing circuit comprising a breathing bag, wherein the breathing bag is configured to prevent a pressure in the breathing circuit from decreasing to less than 0 cm H20, wherein the breathing bag is in fluid communication with the one or more gas supplies, an inspiratory conduit, wherein the inspiratory conduit is in fluid communication with the breathing bag and the one or more gas supplies, an expiratory conduit, wherein the expiratory conduit is configured to receive expired gases from the upper airway device, and a carbon dioxide removal system, wherein the carbon dioxide removal system is configured to receive the expired gases exiting the expiratory conduit and is in fluid communication with the breathing bag and/or the inspiratory conduit, wherein the inspiratory conduit and the expiratory conduit are in fluid communication with the upper airway device, wherein the one or more regulators are configured to control a rate of gas flowing out of the one or more gas supplies and direct gas from the one or more gas supplies into the breathing bag and/or into the inspiratory conduit; (v) a first sensor, the first sensor being operatively coupled to the breathing circuit; and (vi) a controller in electrical communication with the breathing circuit, wherein the controller is configured to receive input from the first sensor and control operation of the breathing circuit in response to the received input from the first sensor, wherein the controller is programmed such that while the user is breathing, a total air pressure of the breathing circuit is less than 4 cm H20, and wherein while the user inhales, the total air pressure of the breathing circuit does not decrease below 0 cm H20.
32. A closed-loop breathing system, comprising: a. at least one regulator operatively coupled to one or more gas supplies; b. a breathing bag, wherein the breathing bag is configured to prevent a pressure circuit from decreasing to less than 0 cm H20, wherein the breathing bag is in fluid communication with the one or more gas supplies, c. an inspiratory conduit, wherein the inspiratory conduit is in fluid communication with the breathing bag and the one or more gas supplies, d. an expiratory conduit, wherein the expiratory conduit is configured to receive expired gases from a patient; i. wherein the one or more regulators are configured to control a rate of gas flowing out of the gas supply and direct the gas from the gas supply into the breathing bag and/or into the inspiratory conduit, so that while the patient is breathing, a total air pressure of the breathing bag is less than 4 cm H20, and ii. wherein while the user inhales, the total air pressure of the breathing bag does not decrease below 0 cm H20.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 32, where patent claim 1 differs from the instant application claim 32 as shown by the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
With regard to the limitations present in the instant application 32 that are not present in patent claim 1, patent claim 1 is silent with regard to a total air pressure of the breathing bag is less than 4 cm H20.
However, Zapol teaches that a reservoir 4 (see fig. 9) includes a pop-off safety valve 5 (see fig. 9) that is actuated if the pressure in the reservoir exceeds 5 cm H20, see col. 14 lines 23-26. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s breathing bag with the addition of a pop-off safety valve, as taught by Zapol, to be able to prevent overpressure conditions in the breathing bag.
Additionally, Schreiber teaches that an adjustable pressure limiting valve 40 (see fig. 1) is actuated when pressure exceeds 3 cm H20, see col. 2 lines 12-29 (the adjustable pressure limiting valve 40 allowing air to flow into rebreathing bag 30 and closing to prevent pressure in the rebreathing bag 30 to exceed to preset limit of 3 cm H20 col. 7 lines 58-61 and col. 8 lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s pop-off safety valve to be actuated when pressure exceeds 3 cm H20, as taught by Schreiber, to be able to prevent the breathing bag from being at a pressure that is unsafe for spontaneous breathing, see col. 8 lines 61-63 of Schreiber.
The modified patent claim includes the same structure as the instant application such that the breathing bag of the patent claim is able to perform the instant application's claimed function of preventing total air pressure of the breathing bag from decreasing below 0 cm H20.
Since instant application claim 32 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 32 is obvious over patent claim 1 with respect to the broadening aspect.
A mapping of the instant application claims dependent on instant application claim 32, as anticipated by and obvious over, the patent claims is as follows:
Instant application claims 33 in view of patent claim 2.
Instant application claim 34 in view of patent claim 7.
Instant application claim 35 in view of patent claim 8.
Instant application claim 40 in view of patent claim 1.
Instant application claim 44 in view of patent claim 1.
Instant application claim 46 in view of patent claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 35-36, 39-41, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (2006/0174889 A1) in view of Reynolds (8,459,263 B2), Zapol et al. (8,887,721 B2) and Schreiber et al. (4,381,774 A).
Regarding claim 32, Noble discloses a closed-loop breathing system (see fig. 7 and paras. [0053] and [0149]), comprising: a regulator (defined by valve 722, see fig. 7 and para. [0210], and a pressure control mechanism which increases or decreases the gas flow from primary gas source 706, see para. [0237]) operatively coupled to gas supplies (defined by primary gas source 706, see fig. 7 and para. [0208]); an inspiratory conduit (see annotated fig. 7 of Noble below), wherein the inspiratory conduit is in fluid communication with the gas supplies (see annotated fig. 7 of Noble below), an expiratory conduit (see annotated fig. 7 of Noble below), wherein the expiratory conduit is configured to receive expired gases from a patient (see annotated fig. 7 of Noble below and para. [0220] lines 15-21); wherein the regulator is configured to control a rate of gas flowing out of the gas supply 706 and direct the gas from the gas supply 706 into the inspiratory conduit (see annotated fig. 7 of Noble below and para. [0220] lines 4-15), so that while the patient is breathing, a total air pressure of the inspiratory conduit and expiratory conduit is less than 4 cm H20 (constant airflow is provided within the pressure range of 0 cm H20 to 20 cm H20 via supplemental gas source 720, see fig. 34A and para. [0211] lines 1-4; the user being able to select a pressure range of 0.1 H20 to 3 cm H20 as desired, see para. [0059] lines 1-15; valve 722 and the gas flow mechanism of the primary gas source 706, of the regulator, being used to manually adjust to provide the constant airflow, see para. [0210] and para. [0220] lines 4-7).
Annotated fig. 7 of Noble

    PNG
    media_image1.png
    529
    770
    media_image1.png
    Greyscale

Noble is silent with regard to a breathing bag, wherein the breathing bag is in fluid communication with the one or more gas supplies, wherein the inspiratory conduit is in fluid communication with the breathing bag and, while the patient is breathing, a total air pressure of the breathing bag does not exceed a predetermined overpressure.
However, Zapol teaches that a reservoir 4 (see fig. 9) is in fluid communication with gas supplies (defined by O2 cylinder 1 and NO cylinder 2, see fig. 9), wherein an inspiratory conduit (defined as gas flow connection between reservoir 4 and face mask 9, see fig. 9) is in fluid communication with the reservoir 4 and that the reservoir 4 includes a pop-off safety valve 5 (see fig. 9) that is actuated if the pressure in the reservoir exceeds 5 cm H20, see col. 14 lines 23-26. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noble’s inspiratory conduit with the addition of a reservoir having a pop-off safety valve, as taught by Zapol, to be able to prevent overpressure conditions in the inspiratory conduit.
Noble is silent with regard to the reservoir being a breathing bag that is configured to prevent a pressure circuit from decreasing in pressure.
However, Reynolds teaches a similar closed-loop breathing system having a breathing bag (defined by counter lung 42, see fig. 4), wherein the breathing bag 42 is able to prevent a pressure circuit (defined by the gas flow path flowing through breathing bag 42, mouthpiece 24, counter lung 40 and carbon dioxide scrubber, see fig. 4) from decreasing in pressure (the breathing bag 14 is a counterlung that is constantly pressurized to provide a positive flow of respirable gas to the user during inhalation, see col. 1 line 37-48 and col. 5 line 64 to col. 4 line 4; as applicant’s breathing bag is recited as a counter lung for receiving an expired gas volume and providing a gas volume to the user, see page 7 lines 2-6 of the applicant’s specification, Reynolds’ breathing bag performs the same function as the applicant’s breathing bag and, therefore, is able to perform the claimed function preventing the pressure circuit from decreasing in pressure), the breathing bag 42 being in fluid communication with gas supply (defined by cylinder 36, see fig. 4 and col. 2 lines 5-9), and that the inspiratory conduit (see fig. 4) that is in fluid communication with the breathing bag (see fig. 4 and col. 5 line 64 to col. 6 line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noble’s reservoir to be a breathing bag, as taught by Reynolds, to be able to allow the breathing bag to control pressure in the pressure circuit. 
The modified Noble device discloses that the patient performs spontaneous breathing, see para. [0147] lines 1-9 of Noble, but is silent with regard to the total air pressure of the breathing bag being less than 4 cm H20.
However, Schreiber teaches that an adjustable pressure limiting valve 40 (see fig. 1) is actuated when pressure exceeds 3 cm H20, see col. 2 lines 12-29 (the adjustable pressure limiting valve 40 allowing air to flow into rebreathing bag 30 and closing to prevent pressure in the rebreathing bag 30 to exceed to preset limit of 3 cm H20 col. 7 lines 58-61 and col. 8 lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pop-off safety valve of the modified Noble breathing bag to be actuated when pressure exceeds 3 cm H20, as taught by Schreiber, to be able to prevent the breathing bag from being at a pressure that is unsafe for spontaneous breathing, see col. 8 lines 61-63 of Schreiber.
The modified Noble device discloses all the structure as claimed, thus the breathing bag is able to perform the claimed function of preventing a pressure circuit from decreasing to less than 0 cm H20.
	Regarding claim 35, the modified Noble device discloses a release valve (defined by pop-off safety valve 5, see fig. 9 of Zapol), the release valve being operatively coupled to the inspiratory conduit and/or expiratory conduit (see fig. 9 of Zapol).
	Regarding claim 36, the modified Noble device discloses that the gas supplies comprise an oxygen gas supply, see fig. 7 and para. [0208] of Noble.
Regarding claim 39, the modified Noble device discloses a valve (defined by pop-off safety valve 5, see fig. 9 of Zapol), configured to open and close to prevent over-pressurization of the system, see col. 14 lines 23-26 of Zapol.
Regarding claim 40, the modified Noble device discloses an upper airway device (defined by scavenging mask 702, see fig. 7 of Noble) coupled to the inspiratory conduit and expiratory conduit to enable a patient to breathe through the breathing system, see paras. [0155] and [0207] of Noble.
Regarding claim 41, the modified Noble device discloses that the upper airway device comprises a mask to be worn by the patient, see fig. 7 of Noble.
Regarding claim 44, the modified Noble device a carbon dioxide removal system (defined by CO2 absorber 712, see fig. 7 of Noble), wherein the carbon dioxide removal system is configured to receive the expired gases exiting the expiratory conduit and is in fluid communication with the breathing bag and the inspiratory conduit, see fig. 7 and para. [0209] of Noble.
Regarding claim 48, the modified Noble device discloses a pop-off safety valve (defined by pop-off safety valve 5, see fig. 9 of Zapol) operable coupled to the breathing bag and the inspiratory conduit (see fig. 9 of Zapol), the pop-off safety valve configured to open if pressure with the system exceeds 5 cm H20, see col. 2 lines 38-40 col 7 lines 58-61, col. 8 lines 7-11 of Schreiber.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claim 32 above, and further in view of Ingenito (2008/0115787 A1).
Regarding claim 33, the modified Noble device discloses a valve (defined by pop-off safety valve 5, see fig. 9 of Zapol) that opens due to overpressure in the breathing bag, but is silent with regard to wherein the opening of the valve exposes the inspiratory conduit and/or expiratory conduit to the external atmosphere.
	However, Ingenito teaches that a breathing system includes a similar pop off safety valve 6 that opens to expose the breathing system to the external atmosphere, see para. [0072]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble pop-off safety valve to expose the inspiratory conduit to an external atmosphere, as taught by Ingenito, to be able to vent excessive pressures away from regulator, gas supplies, breathing bag and pressure circuit of the closed-loop breathing system. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claim 32 above, and further in view of Kirk et al. (4,163,450 A).
Regarding claim 34, the modified Noble device is silent with regard to a humidifier and/or dehumidifier, the humidifier and/or dehumidifier being operatively coupled to the breathing bag.
However, Kirk teaches a similar breathing circuit (see fig. 3) including a humidifier 16 operatively coupled to a breathing bag 10, see col. col. 2 lines 30-35 and lines 64-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble inspiratory conduit to include a humidifier, as taught by Kirk, to be able to allow the device to humidify gas flowing to the user to improve patient comfort.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claim 32 above, and further in view of Xiao et al. (2008/0078385 A1).
	Regarding claim 37, the modified Noble device is silent with regard to the gas supplies comprising a helium gas supply.
However, Xiao teaches a similar breathing system includes a helium gas supply (defined by inlet port 12, see fig. 1 and paras. [0013]-[0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble gas supply to include a helium gas supply, as taught by Xiao, to be able to allow the gas supplied to the user to prevent upper airway obstructions.
	Regarding claim 38, the modified Noble device is silent with regard to the gas supplies comprising a heliox gas supply.
However, Xiao teaches a similar breathing system includes a heliox gas supply (defined by inlet port 12, see fig. 1 and paras. [0013]-[0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble gas supply to include a helium gas supply, as taught by Xiao, to be able to allow the gas supplied to the user to prevent upper airway obstructions.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claims 40-41 above, and further in view of Kumar et al. (6,983,749 B2).
Regarding claim 42, the modified Noble device discloses the upper airway device is a mask, see fig. 7 of Noble, but is silent with regard to the mask includes a face seal to provide a seal of the mask against a face of the patient.
However, Kumar teaches a similar breathing system (see fig. 2) that includes a mask 300 (see fig. 4) which includes a seal 304, see col. 2 lines 34-35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble mask with the addition of a seal, as taught by Kumar, to be able to allow the mask to prevent leakage of expired gases from the user.
Regarding claim 43, the modified Noble device discloses everything as claimed including the scavenging mask and that the patient is able to be intubated as necessary, see para. [0156] of Noble.
The modified Noble device does not explicitly disclose that the upper airway device comprises an endotracheal tube to be inserted into the trachea of the patient.
However, Kumar teaches a similar breathing system (see fig. 2) that includes an endotracheal tube (see fig. 2 and col. 10 lines 19-24 and claim 14; the breathing system is able to be used with either a face mask 300, see fig. 4, or the endotracheal tube, see col. 7 lines 28-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mask of the modified Noble device with the endotracheal tube of Kumar’s device since it is merely a substitution of one known type of upper airway device with another known type of upper airway device, and it appears that the modified Noble device would perform equally well when intubation is required to be provided to the user, see para. [0156] of Noble.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claim 44 above, and further in view of Breen (2006/0201507 A1).
Regarding claim 45, the modified Noble device discloses everything as claimed including the carbon dioxide removal system, see fig. 7 of Noble, but does not explicitly disclose that the carbon dioxide removal system being configured to remove greater than 80% of carbon dioxide in expired gases from the patient.
However, Breen teaches a similar breathing system (see fig. 2) that includes a carbon dioxide removal system (defined by carbon dioxide absorber 32, see fig. 2) that is configured to remove all carbon dioxide in expired gases from the patient, see para. [0016] lines 1-23. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Noble carbon dioxide removal system to be able to remove all carbon dioxide in expired gases from the patient, as taught by Breen, to be able to improve the effectiveness of the carbon dioxide removal system when removing carbon dioxide from the breathing system.
Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, Reynolds, Zapol et al. and Schreiber et al. as applied to claim 32 above, and further in view of Shaffer et al. (5429123 A).
Regarding claims 46-47, the modified Noble device discloses that gas for inhalation and gas from exhalation flows through a CO2 absorber, see fig. 7 of Noble, but is silent with regard to a gas cooling device to cool the one or more gas supplies.
However, Shaffer discloses a similar breathing system (see fig. 10) that includes a gas cooling device (defined by cooling source 224, see fig. 11) to cool the gas flowing through gas scrubber/filter/sterilizer unit 38, see fig. 10 and col. 12 lines 44-48 and col. 26 lines 18-28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the modified Noble breathing system with a gas cooling device and to have the modified  Noble CO2 absorber with the addition of a cooling medium, as taught by Shaffer, to be able to provide cool gas to the user to improve the comfort of the user.
The modified the modified Noble device discloses that the gas cooling device cools the gas supplies prior to inspiration by the patient and that the gas cooling device also cools expired gases from the patient (the gas cooling device is positioned in the CO2 absorber 712, where gas is supplied prior to inspiration and where expired gasses flow through during expiration, see fig. 7 and [0209] of Noble).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kock et al. (5 are cited to show breathing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785